                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

WILFREDO DEJESUS,

      Plaintiff,

v.                                                     Case No.: 8:18-cv-2058-EAK-JSS

COMMISSIONER OF SOCIAL
SECURJTY,

      Defendant.

                                        ORDER

      Currently before the undersigned is the Report and Recommendation ("R&R") of

United States Magistrate Judge Julie S. Sneed. (Doc. 25). By the R&R, Judge Sneed

recommends Plaintiff Wilfredo DeJesus's Unopposed Motion for Attorney's Fees Pursuant

to the Equal Access to Justice Act ("Motion"), (Doc. 21), be granted, (Doc. 25). No party

filed written objections to the R&R, and the time for doing so has elapsed.


      Under the Federal Magistrates Act ("Act"), Congress vested Article III judges with

the power to "designate a magistrate judge to hear and determine any pretrial matter

pending before the court," subject to various exceptions. 28 U.S.C. § 636(b)(l)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact and

recommendations for disposition by an Article III judge. Id. § 636(b)(l)(B). "Within

fourteen days after being served with a copy [of a magistrate judge's report and

recommendation], any party may serve and file written objections to [the magistrate

judge's] proposed findings and recommendations." Id. § 636(b)(l). On review, the district
judge "shall make a de nova determination of those portions of the report ... to which

objection is made." Id. When no timely and specific objections are filed, caselaw indicates

the district judge should review the magistrate judge's proposed findings and

recommendations using a clearly erroneous standard. See Gropp v. United Airlines, Inc.,

817 F. Supp. 1558, 1562 (M.D. Fla. 1993) (Kovachevich, J.).

       After careful consideration of the R&R, in conjunction with an independent

examination of the file, the undersigned finds the R&R is well-reasoned, correct, and not

clearly erroneous.

      , Accordingly, it is ORDERED as follows:

       1.     Judge Sneed's R&R, (Doc. 25), is AFFIRMED and ADOPTED and

              INCORPORATED BY REFERENCE into this Order _for all purposes,

              including appellate review.

       2.     Plaintiffs Motion, (Doc. 21), is GRANT~D.

       3.     Plaintiff is awarded attorney's fees in the amount of $6,420.00 and costs in

              the amount of $400.00.

       ORDERED in Chambers, in Tampa, Florida, this 12th day of December, 2019.

                                                             ,----

Copies furnished to:

Counsel/Parties of Record


                                             2
